10 N.Y.3d 803 (2008)
In the Matter of AMBER A. and Another, Infants.
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, Respondent;
STEVEN V., II, Respondent, and
KATHY A., Appellant. (Appeal No. 1.)
In the Matter of ANDREW V. and Another, Infants.
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, Respondent; STEVEN V., II, Respondent, and KATHY A., Appellant. (Appeal No. 2.)
Court of Appeals of the State of New York.
Submitted February 19, 2008.
Decided March 25, 2008.
Motion for leave to appeal dismissed upon the ground that the orders sought to be appealed from do not finally determine the proceedings within the meaning of the Constitution. Motion for poor person relief dismissed as academic.